     Case 1:17-cr-00193-RJJ ECF No. 694 filed 01/15/19 PageID.4604 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE No. 1:17-cr-193-7
v.
                                                             HON. ROBERT J. JONKER
SOLON TATUM,

               Defendant.

_______________________________/

                                             ORDER

        The matter came up for hearing on defense counsel’s motion to withdraw as counsel (ECF

No. 671) and on Defendant Tatum’s Notice of Self-Representation, docketed by the Clerk as a

Pro Se Motion to Withdraw Attorney (ECF No. 675). Based on all matters of record, and for the

reasons recited from the bench, IT IS ORDERED:

        1. Defense counsel’s motion to withdraw as attorney (ECF No. 671) is GRANTED.

        2. Defendant Tatum’s notice of self-representation, construed as a motion, (ECF No. 675)

           is GRANTED. Defendant Tatum is permitted to represent himself pro se through the

           sentencing phase of his case.

        3. The Public Defender shall appoint stand-by counsel for Defendant Tatum.

        4. Material subject to the Court’s protective order shall not be shared with a non-attorney

           third party including, without limitation, the individual Defendant Tatum has

           apparently named as a power of attorney.

        5. Withdrawing defense counsel is authorized to release material subject to the Court’s

           protective order only to stand-by counsel for Defendant Tatum. Stand-by counsel will
  Case 1:17-cr-00193-RJJ ECF No. 694 filed 01/15/19 PageID.4605 Page 2 of 2



         then work with Defendant Tatum and counsel for the government to ensure that

         Defendant Tatum has access to the materials he needs for successful self-representation

         through the sentencing phase of the case. If there are any disclosure disputes these

         parties cannot resolve, the issues must be presented on motion to the Court.



Dated:   January 15, 2019                  /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              2
